NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAMERON BELL,                                   No. 20-17081

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02709-JAD-
                                                BNW
 v.

CORECIVIC; et al.,                              MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Federal prisoner Cameron Bell appeals pro se from the district court’s

summary judgment in his diversity action alleging federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a

district court’s rulings on discovery motions. Bias v. Moynihan, 508 F.3d 1212,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1223 (9th Cir. 2007). We affirm.

       The district court did not abuse its discretion by denying Bell’s motion to

compel discovery because Bell failed to adhere to federal and local rules governing

motions to compel discovery. See Sablan v. Dep’t of Fin., 856 F.2d 1317, 1321

(9th Cir. 1988) (“[A district court’s] decision to deny discovery will not be

disturbed except upon the clearest showing that denial of discovery results in

actual and substantial prejudice to the complaining litigant.” (citation and internal

quotation marks omitted)); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987),

overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir.

2012) (en banc) (pro se litigants are held to same procedural rules as other

litigants).

       The district court did not abuse its discretion in denying Bell’s motion to

alter or amend the judgment because Bell failed to establish any basis for such

relief. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Fed. R. Civ. P. 59(e)).

       In his opening brief, Bell fails to address the district court’s grant of

summary judgment and has therefore waived his challenge to the district court’s

order. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.

2003) (“[W]e will not consider any claims that were not actually argued in


                                            2                                      20-17081
appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993) (issues not supported by argument in pro se appellant’s opening brief are

waived).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                         3                                    20-17081